Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter: the instant application discloses a resource state monitoring method in a communication network. Kim ((USPub: 2006/0133266) discloses a resource state monitoring method by determining whether an adjacent node is established successfully or not (para. 50, lines 1-6).  Clemm (USPat: 7,293,080) discloses whether a data plane resource state of the node and a control plane resource state of the node are consistent (col. 24, lines 26-29). However, Kim in view of Clemm do not explicitly disclose “determining, by a node, whether a label switching path connection, which connects the node with an adjacent node, is established successfully; based on a determination that the label switching path connection is not established successfully, determining, by the node, whether a data plane resource state of the node and a control plane resource state of the node are consistent; and based on a determination that the data plane resource state of the node and the control plane resource state of the node are inconsistent, reporting, by the node, the inconsistency to a management plane of the node” as recited in claim 1.  Consequently, the independent and dependent claims, read in light of the specification, are allowable over the state of the art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419